LAW OFFICES OF KENNETH J. KAPLAN, P.C.
767 THIRD AVENUE
26TH FLOOR

NEW YORK, N.Y. 10017
TEL. (212) 750-3100 -FAx: (212) 750-8628
EMAIL: kjkaplan@kjkaplanlaw.com WEB: www.kjkaplaniaw.com

August 12", 2020

Hon. Arlene Lindsay

United States Magistrate Judge
United States District Court
100 Federal Plaza

Central Islip, NY 11722

Re: U.S. v. Frances Cabasso, Docket No. 19-Cr-582 (DRH)

Dear Judge Lindsay:

On the behalf of my client, Frances Cabasso, I am writing to confirm that she consents to appear
at the conference on August 13, 2020 by telephone.

Lr submitted,
an :

Kenneth J. Kap!
